Exhibit 10.39

SECOND AMENDMENT

TO

THE BANK OF HAMPTON ROADS

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

THIS SECOND AMENDMENT (“Amendment”) to The Bank of Hampton Roads Supplemental
Executive Retirement Plan (“Plan”) made effective as of the 30th day of December
2008 by The Bank of Hampton Roads (“Corporation”). All capitalized terms in this
Amendment not otherwise defined shall have their respective meanings under the
Plan.

WHEREAS, the Corporation wishes to further amend and conform the written terms
of the Plan to the requirements of Section 409A of the Internal Revenue Code of
1986, as amended (“Code”), and

WHEREAS, the Corporation wishes to amend the terms of the Plan to comply with
the Emergency Economic Stabilization Act of 2008,

NOW, THEREFORE, the Corporation hereby adopts this Amendment upon the following
terms and conditions:

1. The definition of Change in Control in Section 2(e) shall be replaced in its
entirety with the following definition:

The term “Change in Control” is hereby defined as the date that (i) any one
person, or more than one person, acting as a group, acquires ownership of stock
of Hampton Roads Bankshares, Inc. that, together with stock held by such person
or group constitutes more than 50% of the total fair market value or total
voting power of the stock of Hampton Roads Bankshares, Inc., (b) during any
period of twelve consecutive months, individuals who at the beginning of such
period constituted the Board and any new directors, whose election by the Board
or nomination for election by the Hampton Roads Bankshares, Inc.’s stockholders
was approved by a vote of at least three-fourths ( 3/4ths) of the directors then
still in office who either were directors at the beginning of the period or
whose election or nomination for election was previously so approved, cease for
any reason to constitute a majority of the Board, or (c) during any period of
twelve consecutive months, (i) any one person, or more than one person, acting
as a group, acquires ownership of stock of Hampton Roads Bankshares, Inc. that,
together with stock held by such person or group constitutes more than 30% of
the total voting power of the stock of Hampton Roads Bankshares, Inc., and
(ii) individuals who at the beginning of such period constituted the Board cease
in connection with such 30% change in voting stock ownership, cease to
constitute a majority of the Board. Anything herein to the contrary
notwithstanding, the definition of “Change in Control” shall be interpreted so
as to comply with the terms of Section 409A of the Internal Revenue Code and the
regulations thereunder.



--------------------------------------------------------------------------------

2. Section 9(i) is added to the Plan as follows:

(i) Emergency Economic Stablization Act of 2008 (“EESA”). For purposes of this
Section 9(i), a parachute payment is defined in Q&A 3 of Notice 2008-TAAP as any
payment in the nature of compensation paid on account of an applicable severance
of employment to the extent that the aggregate present value of such payments
equals or exceeds an amount equal to three times the base amount. A parachute
payment shall be interpreted in a manner that is consistent with Notice
2008-TAAP, Notice 2008-94 and all other current or future guidance issued
pursuant to Section 111(b)(2)(C) of EESA or Section 280G(e) of the Internal
Revenue Code of 1986, as amended (“Code”).

To the extent that any payment under this Plan would be forfeited as a
prohibited parachute payment under Section 111(b)(2)(C) of EESA, the Corporation
agrees to pay the Participant an additional payment equal to the forfeited
payment plus one dollar, on July 1, 2012, or if later, the earliest date when
Section 111(b)(2)(C) of EESA no longer prohibits such payment. Such payment
shall be made in a single lump sum in cash, without interest. The Participant
may be entitled to severance payments from multiple agreements and plans. The
Corporation, it its sole discretion, shall determine which payments shall be
delayed. Notwithstanding anything in this paragraph to the contrary, the
additional amounts due under the Plan shall not be paid if the Treasury
Department or other governmental agency issues guidance subsequent to the date
of this Agreement that would prohibit such payment.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

WITNESS the signature of the undersigned officer of The Bank of Hampton Roads.

 

THE BANK OF HAMPTON ROADS

 

Jack W. Gibson, Vice Chairman, President & CEO

 

Date Signed